DANAHY, Acting Chief Judge.
We reverse the summary judgment granted in this action on a promissory note and mortgage because the appellants (plaintiffs in the trial court) have not shown the absence of a material issue of fact or that the affirmative defenses raised are legally insufficient. See Howdeshell v. First National Bank, 369 So.2d 432 (Fla. 2d DCA 1979); Sandlin v. McKinney-Green, Inc., 453 So.2d 493 (Fla. 1st DCA 1984). The defendants’ counterclaim, ordered severed in the summary judgment, shall remain in the cause for appropriate disposition. Stone v. Privatbanken, 580 So.2d 882 (Fla. 4th DCA 1991).
Reversed and remanded for further proceedings.
SCHOONOVER and PATTERSON, JJ., concur.